UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4978


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL HERNANDEZ-RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00309-WO-5)


Submitted:   September 24, 2013             Decided:   October 1, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafael Hernandez-Rodriguez pled guilty, pursuant to a

written     plea     agreement,      to conspiracy          to     distribute        five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846

(2006).     The district court sentenced Hernandez-Rodriguez to 121

months’ imprisonment, and he timely appeals.

            Counsel      for     Hernandez-Rodriguez        has     filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

(1)    whether     the   district    court     erred   in        denying    Hernandez-

Rodriguez’s motion to suppress evidence found in a traffic stop

of his vehicle; and (2) whether Hernandez-Rodriguez’s sentence

is    substantively      reasonable.      Hernandez-Rodriguez,             informed   of

his right to file a pro se supplemental brief, has not done so.

Finding no merit to either issue raised by counsel, we affirm.

            In     the   first     issue,     Hernandez-Rodriguez            seeks     to

challenge the constitutionality of a traffic stop of a vehicle

driven by Hernandez-Rodriguez that resulted in the discovery of

a quantity of cocaine.             Hernandez-Rodriguez did not, however,

enter a conditional guilty plea pursuant to Fed. R. Crim. P.

11(a)(2),    by     which   he    could    have    preserved        this    issue     for

appeal.      A    knowing   and    voluntary      guilty    plea     forecloses       all

antecedent,         nonjurisdictional             defects         “not       logically

inconsistent with the valid establishment of factual guilt and

                                          2
which do not stand in the way of conviction if factual guilt is

validly established.”              Menna v. New York, 423 U.S. 61, 62 n.2

(1975); see        Tollett    v.     Henderson,      411   U.S.    258,    267   (1973);

United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010)

(“[T]he defendant who has pled guilty has no non-jurisdictional

ground upon which to attack that judgment except the inadequacy

of the plea or the government’s power to bring any indictment at

all.” (internal quotation marks omitted)).                      The legality of the

traffic stop underlying this conviction and whether Hernandez-

Rodriguez was “in custody” as that term is defined in Miranda v.

Arizona,     384     U.S.     436     (1966),       are    just    such    antecedent,

nonjurisdictional issues, and Hernandez-Rodriguez is therefore

entitled to no relief on his first claim.

            Counsel next challenges the substantive reasonableness

of Hernandez-Rodriguez’s sentence of 121 months’ imprisonment,

the bottom of the applicable Sentencing Guidelines range.                               We

review    the   sentence       for     reasonableness       “under     a   deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.

38, 41 (2007).         A sentence is procedurally reasonable if the

court    properly    calculates        the    defendant’s       advisory    Guidelines

range,     gives    the      parties     an       opportunity     to   argue     for    an

appropriate sentence, considers the 18 U.S.C. § 3553(a) (2006)

factors,     does     not     rely      on    clearly      erroneous       facts,      and

sufficiently explains the selected sentence.                      Id. at 49–51.        Our

                                              3
review of the sentencing transcript pursuant to Anders convinces

us      that        Hernandez-Rodriguez’s               sentence         is        procedurally

reasonable.

               As     to    substantive          reasonableness,              the      121-month

sentence,       at    the    bottom       of     Hernandez-Rodriguez’s                 properly-

calculated Guidelines range, is entitled to a presumption of

reasonableness, United States v. Strieper, 666 F.3d 288, 295

(4th    Cir.    2012),      which       Hernandez-Rodriguez          has       not     rebutted.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006)     (“A       defendant       can     only      rebut        the        presumption       by

demonstrating that the sentence is unreasonable when measured

against the [18 U.S.C.] § 3553(a) factors.” (internal quotation

marks and alteration omitted)).                       The district court therefore

did not abuse its discretion and imposed a reasonable sentence.

               In    accordance         with    Anders,       we     have       reviewed       the

remainder       of    the    record       in     this       case   and        have    found     no

meritorious issues for appeal.                   We therefore affirm the district

court’s    judgment.             This    court      requires       that       counsel    inform

Hernandez-Rodriguez, in writing, of the right to petition the

Supreme    Court      of    the    United      States       for    further         review.      If

Hernandez-Rodriguez          requests          that     a    petition         be     filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this     court      for    leave       to    withdraw       from



                                                4
representation.    Counsel’s motion must state that a copy thereof

was served on Hernandez-Rodriguez.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5